 Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 1 of 6                         PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

IDA BOUNDS,

       Plaintiff,
                                                       Case No. ___________________
v.

UNIVERSITY OF MEMPHIS,

       Defendant.
                                                       JURY DEMANDED


______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff, Ida Bounds, and brings this civil rights action against her former

employer, the University of Memphis, pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 200e, et seq. (“Title VII”). As set forth herein, Plaintiff was subjected to unlawful

employment practices by Defendant constituting disparate treatment and a hostile work

environment based upon race and gender, and retaliation, all in violation of Title VII.

                                           I. PARTIES

       1.      Plaintiff, Ida Bounds is a resident citizen of Shelby County, Tennessee and a former

employee of Defendant.

       2.       Defendant University of Memphis is a public university located at 3720 Alumni

Avenue, Memphis, Tennessee 38152 and is governed by a local board of trustees.
 Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 2 of 6                       PageID 2



                                 II. JURISDICTION AND VENUE

          3.    The Court has jurisdiction over Plaintiff’s discrimination and retaliation claims

pursuant to 42 U.S.C. 2000e.

          4.    Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) in this Court as all parties

can be found in this District and all the actions complained of herein took place in this District.

                                    III. STATEMENT OF FACTS

          5.    Plaintiff was hired by Defendant on or about September 3, 2014 as an

administrative assistant (Level 1) to the Dean of the University of Memphis School of Law, Peter

Letsou.

          6.    Throughout her employment with Defendant, Plaintiff has been rated as

“Frequently Exceeds Position Requirements” in her job performance and was generally

acknowledged by her peers and associates as capably and competently performing all aspects of

her position.

          7.    Plaintiff is an African American female.

          8.    Peter Letsou is a white male.

          9.    Since she began her employment with Defendant, Plaintiff has been subject to

discriminatory treatment, harassment and intimidation based upon her race and gender by Letsou

and others at Letsou’s direction.

          10.   Plaintiff filed an internal complaint of discrimination on the basis of her race and

gender, naming Dean Letsou as a responsible management official, on September 15, 2016.

          11.   Plaintiff alleges that on nearly a daily basis, she was, inter alia,

                    a. Verbally berated, yelled at, and physically intimidated by Letsou within the

                        workplace in front of others;



                                                   2
 Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 3 of 6                      PageID 3



                   b. Subjected to false accusations and baseless rumors created by Letsou;

                   c. Threatened on more than one occasion with termination by Letsou based

                       upon false accusations and baseless rumors;

                   d. Forced by Letsou to work outside her assigned role as administrative

                       assistant for much of her tenure in that position; and

                   e. Forced to assume the duties and responsibilities that belonged to a male,

                       white employee. These additional duties and responsibilities were given

                       without any commensurate increase in compensation and she was often

                       required to work well into evenings to complete all of the tasks assigned to

                       her.

       12.     Indeed, one incident of verbal assault and threatening harassment by Letsou, which

occurred on December 5, 2016, was so severe that it made Plaintiff fear for her safety and contact

police as well as the University’s Office for Institutional Equity.

       13.     Plaintiff alleges that Letsou’s actions constitute conduct so severe and pervasive as

to alter the terms and conditions of her employment.

       14.     After filing the internal EEO complaint, the harassment and intimidation at her

workplace intensified. Plaintiff’s workload was substantially increased. Plaintiff was subjected

to a baseless investigation into “workplace misconduct” used solely to harass and intimidate her.

Further, Plaintiff was denied the opportunity to work on special projects, which had previously

been approved.

       15.     Plaintiff filed a charge of discrimination with the Equal Employment Opportunities

Commission (“EEOC”) on May 13, 2017 alleging discrimination based upon her race and gender

and retaliation. A true and correct copy of the charge is attached hereto as Exhibit A.



                                                  3
  Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 4 of 6                    PageID 4



        16.     On or about May 26, 2017, Plaintiff submitted a Certification of Health Care

Provider for Employee’s Serious Health Condition, completed and executed by her physician in

support of her application for protected leave under the Family and Medical Leave Act.

        17.     On or about May 30, 2017, Plaintiff was terminated by Letsou, citing poor

performance as the stated reason.

        18.     Defendants stated reason for terminating Plaintiff’s employment is pretext for its

retaliatory motives.

        19.     On August 22, 2018, the EEOC issued a Notice of Suit Rights to Plaintiff. A true

and correct copy of the Notice is attached hereto as Exhibit B.

        20.     Other similarly-situated individuals who have not participated in or voiced

opposition to perceived discriminatory practices have been treated more favorably than Plaintiff.

        21.     But for Plaintiff’s EEO activity, Defendant would not have taken the adverse

employment actions against Plaintiff described herein.

        22.     Other similarly-situated non- African American individuals have been treated more

favorably than Plaintiff.

        23.     Other similarly-situated male individuals have been treated more favorably than

Plaintiff.

        24.     This action is timely filed.

        25.     Plaintiff has exhausted her administrative remedies.

                    IV. CAUSE OF ACTION – VIOLATIONS OF TITLE VII

        26.     Plaintiff incorporates the paragraphs above by reference as though specifically set

forth herein.




                                                 4
 Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 5 of 6                        PageID 5



       27.     Defendants actions constitute unlawful race discrimination, gender discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 200e, et seq.

       28.     As a direct and proximate result of Defendant’s intentional and unlawful conduct

toward Plaintiff, Plaintiff has and continues to lose significant wages and benefits and has

sustained other pecuniary loss. Plaintiff, as a direct result of Defendant’s intentional and unlawful

actions, has suffered damage to her professional career and professional reputation, as well as to

her personal reputation. Further, Defendant’s intentional and unlawful actions taken against

Plaintiff have been demeaning to Plaintiff and have caused Plaintiff to suffer mental anguish,

humiliation, and embarrassment, as well as emotional distress.

                                    V. PRAYER FOR RELIEF

       WHEREFORE, for the reasons set forth above, Plaintiff prays that the following relief be

granted following a jury verdict in her favor:

       1.      An award of back pay, lost benefits, and other pecuniary losses proximately

caused by Defendant’s unlawful conduct;

       2.      Reinstatement;

       3.       Front pay and the value of future lost benefits if reinstatement is not feasible;

        4.     Compensatory damages for emotional distress, loss of enjoyment of life,

humiliation and embarrassment caused by Defendants in an amount to be determined by the jury;

       6.      All costs, expenses, disbursements, pre-judgment interest, post-judgment interest,

expert witness fees, and reasonable attorney’s fees allowed under Title VII

       7.      A Declaration that Defendant’s practices as complained of herein to be in

violation of Title VII;

       8.      Injunctive relief;



                                                  5
Case 2:18-cv-02808-JTF-cgc Document 1 Filed 11/20/18 Page 6 of 6                  PageID 6



    9.    A trial by jury; and

    10.   Such further legal and equitable relief as is deemed just and proper.



                                                Respectfully Submitted,

                                                /s/ James M. Allen
                                                JAMES M. ALLEN BPR 015968
                                                Attorney for Plaintiff
                                                ALLEN LAW FIRM, PLLC
                                                212 Adams Avenue
                                                Memphis, TN 38103
                                                901-321-0731 P
                                                901-321-0751 F
                                                jim@jmallenlaw.com




                                           6
